DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 11 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pages 9-14, submitted 11 July 2022 with respect to Claims 2, 12, and 21 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Abu Qahouq US 10,333,357, in view of Perry et al. US 2015/0333800.
Regarding Claim 2, 12, and 21, Abu Qahouq teaches system for wireless-power transmission, comprising: 
a radio-frequency wireless-power transmitter, including one or more antennas (wireless power or energy transmitter with a coil, antenna, and/or other transmitting object such as RF antenna, fig. 4 and refer to col. 2, lines 50-52), that is in communication with a sensor (sensor adjacent to wireless power/energy transmitter and cameras, fig. 4), 
wherein the sensor is distinct from the one or more antennas, for acquiring data for motion recognition (sensor to measure the distance/location and/or size or a human from the transmitters and/or receivers, refer to col. 4, lines 3-5) and 
tracking of a plurality of objects and a receiving electronic device, distinct from the plurality of objects, within at least a portion of a transmission field of the radio-frequency wireless-power transmitter (the controller of the transmitter adaptively determine the amount of power based on measurement obtained from a system that senses distance and/or senses object type and/or need for energy/power. The adaptive system adjust power/energy flow between the transmitter(s) and receiver(s) based on these measurements such as distance, object type (e.g. human or animal), object size, and/or surrounding area layout and content. … The wireless power transmitting system can also use the sensed information to switch between different wireless power/energy types (or the amount for each energy type that is transmitted) refer to col. 3, lines 20-36); and 
one or more processors (controller and can be used with Microsoft Kinect, fig. 1 and refer to col. 6, lines 28-31) of the radio-frequency wireless-power transmitter configured to: 
while transmitting radio-frequency power waves to a location of the receiving electronic device, detect, based at least in part on the data, 
a current location and (map more intelligently the location of the humans and other objects and the locations of the transmitters and receivers and the location of other objects such as furniture and walls, refer to col. 4, lines 21-24), 
an indication of movement of an object of the plurality of objects away from a current location and towards a location (the controller can also use the sensed information to adjust the orientation and/or location of transmitter(s) and receiver(s) for reasons such as limit energy exposure, refer to col. 4, lines 30-33); and 
in accordance with a determination that the location of the object after the movement would be within a predetermined distance of the location of the receiving electronic device: send instructions to cause adjustments to transmission of one or more radio-frequency power-transmission waves by the radio-frequency wireless-power transmitter to the location of  the receiving electronic device (use this information to adaptively and intelligently adjust and adapt the energy level and type from each transmitter; the controller can also use the sensed information to adjust the orientation and/or location of transmitter(s), refer to col 4, lines 24-32), 
based on one or more safety techniques to protect the object in conjunction with the movement to the location of the object away from the current location and towards the location (the controller can also use the sensed information to adjust the orientation and/or location of transmitter(s) and receiver(s) for reasons such as limit energy exposure, refer to col. 4, lines 30-33), 
wherein the receiving electronic device is configured to use energy from the one or more radio-frequency power-transmission waves to (i) power the receiving electronic device and/or (ii) to charge a power source of the receiving electronic device (energy storage and/or device, fig. 1).  
Abu Qahouq does not explicitly teach wherein the sensor acquires data for a tracked movement of an object away from the current location and towards a predicted location at which the object would arrive after the tracked movement.
Perry teaches wherein the sensor acquires data for a tracked movement (location history) of an object (receiver) away from the current location and towards a predicted location (future locations) at which the object would arrive after the tracked movement (The transmitter may also be able be predict the motion of a receiver. For example, the transmitter may store a location history for a particular receiver, such as a phone. The location history may include the location and orientation of the receiver. The transmitter may use the location history for the receiver and, optionally, a current location and orientation of the receiver to predict future locations and orientations for the receiver, refer to [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the sensor as taught by Perry with the system for wireless-power transmission of Abu Qahouq in order to further improve the efficiency of the transmission of wireless power to the receiving device. 
Regarding Claims 5, the combination of Abu Qahouq and Perry teaches all of the limitations of Claim 2 above and further teaches wherein the sensor is a thermal sensor, the data is thermal imaging information captured by the thermal sensor, and the one or more processors are also configured to: identify the object in the thermal imaging information; and determine a location of the object based on the thermal imaging information (refer to col. 4, lines 15-29 of Abu Qahouq).  
Regarding Claim 6, the combination of Abu Qahouq and Perry teaches all of the limitations of Claim 2 above and further teaches wherein the object is a human that is recognized based on data acquired by the sensor (refer to col. 4, lines 15-29 of Abu Qahouq).
Regarding Claim 7, the combination of Abu Qahouq and Perry teaches all of the limitations of Claim 6 above and further teaches wherein the data is data used for recognition of humans among the plurality of objects, and the data comprises activity recognition data (refer to col. 4, lines 3-29 of Abu Qahouq).
Regarding Claim 8, the combination of Abu Qahouq and Perry t teaches all of the limitations of Claim 7 above and further teaches wherein the data used for recognition of humans among the plurality of objects comprises data indicating a human entering within the transmission field  (refer to col. 4, lines 3-29 of Abu Qahouq).  
Regarding Claim 9, the combination of Abu Qahouq and Perry teaches all of the limitations of Claim 8 above and further teaches wherein the one or more processors are also configured to send an interrupt signal to the radio-frequency wireless-power transmitter when an obstruction moving across a field of view of the sensor is detected, the interrupt signal temporarily disabling transmission of the one or more radio-frequency power-transmission waves  (The adaptive system adjust power/energy flow between the transmitter(s) and receiver(s) based on these measurements such as distance, object type (e.g. human or animal), object size, and/or surrounding area layout and content, refer to col. 4, lines 3-29 of Abu Qahouq).  
Regarding Claim 11, the combination of Abu Qahouq and Perry teaches all of the limitations of Claim 7 above and further teaches wherein the one or more processors are further configured to monitor and track the plurality of objects within the transmission field in real-time based on additional data acquired by the sensor  (The adaptive system adjust power/energy flow between the transmitter(s) and receiver(s) based on these measurements such as distance, object type (e.g. human or animal), object size, and/or surrounding area layout and content, refer to col. 4, lines 3-29 of Abu Qahouq).  

Claims 3-4 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Abu Qahouq US 10,333,357, in view of Perry et al. US 2015/0333800, in view of Andic et al. US 2014/0203768
Regarding Claims 3 and 22, the combination of Abu Qahouq and Perry teaches all of the limitations of Claim 2 and 21 above wherein the sensor comprises a first sensing element and a second sensing element and the sensor is a binary sensor that is configured to acquire stereoscopic sensor data (camera, fig. 4 and refer to col. 4, lines 16-29).  
	The combination of Abu Qahouq and Perry however is silent wherein the first sensing element and the second sensing element are located at respective separated positions on the radio-frequency wireless-power transmitter.
	Andic teaches wherein the first sensing element and the second sensing element are located at respective separated positions on the radio-frequency wireless-power transmitter (object detectors 142a and 142b can detect the presence of a nearby object based on a line-of-sight detection mechanism.  Line-of-sight detection mechanisms can include for example, infrared detection, ultrasonic detection, radar detection, laser detection, camera-based detection, etc.  In the object detectors 142a and 142b can implement computer vision techniques using data from any combination of sources discussed herein, and can include depth information (for example, using stereoscopic techniques), refer to [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the sensor as taught by Andic with the system for wireless-power transmission of the combination of Abu Qahouq and Perry in order to minimize the physical space used with the circuitry.
Regarding Claims 4 and 23, the combination of Abu Qahouq, Perry, and Andic teaches all of the limitations of Claims 3 and 22 above and further teaches wherein the sensor is a stereoscopic sensor  (camera, fig. 4 and refer to col. 4, lines 16-29 of Abu Qahouq) and the first sensing element and the second sensing element are located at respective separated positions on the radio-frequency wireless-power transmitter  (object detectors 142a and 142b can detect the presence of a nearby object based on a line-of-sight detection mechanism.  Line-of-sight detection mechanisms can include for example, infrared detection, ultrasonic detection, radar detection, laser detection, camera-based detection, etc.  In the object detectors 142a and 142b can implement computer vision techniques using data from any combination of sources discussed herein, and can include depth information (for example, using stereoscopic techniques), refer to [0042] of Andic), and the one or more processors are also further configured to: determine, using stereoscopic location information based on the data acquired by the first sensing element and the second sensing element, if a distance between the location of the object and the  location of the receiving electronic device within the transmission field would be within the predetermined distance; and in accordance with the determination that the location of the object after the movement would be within the predetermined distance of the location of the receiving electronic  send an instruction to cause ceasing of transmission of the one or more radio-frequency power-transmission waves to the location of the receiving electronic device (refer to col. 4, lines 3-29 of Abu Qahouq).
Regarding Claim 24, the combination of Abu Qahouq, Perry, and Andic teaches all of the limitations of Claim 22 above and further teaches wherein the object is a human that is recognized based on data acquired by the sensor  (refer to col. 4, lines 15-29 of Abu Qahouq).
Regarding Claim 25,  the combination of Abu Qahouq, Perry, and Andic teaches all of the limitations of Claim 24 above and further teaches wherein the data is data used for recognition of humans among the plurality of objects, and the data comprises activity recognition data  (refer to col. 4, lines 15-29 of Abu Qahouq).
Regarding Claim 26, the combination of Abu Qahouq, Perry, and Andic teaches all of the limitations of Claim 25 above and further teaches wherein the data used for recognition of humans among the plurality of objects comprises data indicating a human entering within the transmission field  (refer to col. 4, lines 3-29 of Abu Qahouq).
Regarding Claim 27,  the combination of Abu Qahouq, Perry, and Andic teaches all of the limitations of Claim 26 above and further teaches wherein the one or more processors are also configured to send an interrupt signal to the radio-frequency wireless-power transmitter when an obstruction moving across a field of view of the sensor is detected, the interrupt signal temporarily disabling transmission of the one or more radio-frequency power-transmission waves  (The adaptive system adjust power/energy flow between the transmitter(s) and receiver(s) based on these measurements such as distance, object type (e.g. human or animal), object size, and/or surrounding area layout and content, refer to col. 4, lines 3-29 of Abu Qahouq).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abu Qahouq US 10,333,357, in view of Perry et al. US 2015/0333800, in view of Marshall US 8,767,071.
Regarding Claim 10, the combination of Abu Qahouq and Perry teaches all of the limitations of Claim 7 above, however is silent wherein the one or more processors are further configured to implement a tracking algorithm to determine a movement of the receiving electronic device within the transmission field.
Marshall teaches wherein the one or more processors are further configured to implement a tracking algorithm to determine a movement of the receiving electronic device within the transmission field (The camera also has a built-in motion detection and auto -tracking" firmware algorithms so that, when motion is detected, the camera can follow the subject's movement, refer to col. 8, lines 48-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the processor as taught by Marshall with the system for wireless-power transmission of the combination of Abu Qahouq and Perry in order to more efficiently use the tracking data to more accurately follow objects in the transmission field.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Abu Qahouq US 10,333,357, in view of Perry et al. US 2015/0333800, in view of Narita US 2013/0060496
Regarding Claims 28 and 29, the combination of Abu Qahouq and Perry teaches all of the limitations of Claims 2 and 22 above, however is silent wherein the safety techniques include one or more of: determining power density levels in the transmission field and ensuring that humans are not exposed to power density levels exceeding predefined exposure limits, and determining power density levels in the transmission field and ensuring that humans are not exposed to power density levels exceeding predefined exposure limits plus a margin of error.
Narita teaches wherein the safety techniques include one or more of: determining power density levels in the transmission field and ensuring that humans are not exposed to power density levels exceeding predefined exposure limits (refer to [0045]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the safety technique as taught by Narita with the system for wireless-power transmission of the combination of Abu Qahouq and Perry in order to provide an additional method to ensure safety of people.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
17 October 2022


/DANIEL KESSIE/Primary Examiner, Art Unit 2836